Yesawich, Jr., J.,
dissents and votes to affirm in the following memorandum. Yesawich, Jr., J. (dissenting). Since I believe the record will also support the conclusion reached by the board, I affirm (Matter of England [Levine], 38 NY2d 829). That an employment relationship existed is borne out by the employer’s control over the work assignments (Matter of Caruso [Professional Data Servs. — Ross], 78 AD2d 957), its right to inspect and correct the engravers’ work product and its assumption of responsibility for the quality of that work (Matter of Publications Data [Ross], 78 AD2d 747), and by the further fact that it furnished engravers with workers’ compensation coverage (Matter of Promotion Mail Assoc. [Catherwood], 33 AD2d 872).